



109 HR 2384 IH: To adjust the boundary of Martin Van Buren National


U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		1st Session

		H. R. 2384

		IN THE HOUSE OF REPRESENTATIVES

		

			May 16, 2005

			Mr. Sweeney

			 introduced the following bill; which was referred to the

			 Committee on

			 Resources

		

		A BILL

		To adjust the boundary of Martin Van Buren National

		  Historic Site, and for other purposes.

	

	

		1.Short TitleThis Act may be cited as the Martin

			 Van Buren National Historic Site Boundary Adjustment Act of

			 2005.

		2.DefinitionsAs used in this Act:

			(1)Historic

			 SiteThe term historic site means the Martin Van

			 Buren National Historic Site in the State of New York, as authorized by Public

			 Law 93–486 on October 26, 1974.

			(2)MapThe

			 term map means the map entitled Boundary Map, Martin Van

			 Buren National Historic Site, numbered 460/80801 and

			 dated January 2005.

			(3)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			3.Findings and

			 Purposes

			(a)FindingsCongress

			 finds that—

				(1)the historic site

			 was established to preserve and interpret the landscape, structures, and

			 collections of Lindenwald, in Kinderhook, New York, owned by

			 Martin Van Buren, the eighth President of the United States (1837–1841) from

			 1839 to his death in 1862;

				(2)the current

			 boundary, encompassing about 39 acres of land, does not adequately protect

			 natural and cultural resources that contribute to the significance of the

			 historic site;

				(3)the conservation

			 easements acquired to preserve the historic site’s key agricultural views no

			 longer offer adequate protection for those views;

				(4)administrative

			 buildings and facilities required for future operations of the historic site

			 may not be suitable to be developed within its boundaries due to impacts on

			 historic or scenic resources; and

				(5)a

			 boundary study prepared by the National Park Service in 2003 identifies about

			 331 acres of lands that, if acquired, would help protect the agricultural

			 character and the quality of the historic setting of the historic site and

			 increase opportunities for interpretation and education there.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to protect the

			 remaining contributing resources significant to the historic site;

				(2)to preserve a more

			 accurate portrayal of Van Buren’s Lindenwald by reuniting remaining

			 agricultural lands associated with the house through their acquisition from

			 willing sellers;

				(3)to enhance the

			 interpretation of Van Buren’s broader political and agrarian beliefs by

			 enabling public access to key historic agricultural resources and to protect

			 scenic values associated with the historic site; and

				(4)to enable the

			 National Park Service to establish administrative facilities to serve the

			 historic site that do not intrude upon the historic site’s resources or scenic

			 values.

				4.Boundary

			 Adjustments to the Historic Site

			(a)Boundary

			 AdjustmentEffective on the date of enactment of this Act, the

			 boundary of the historic site is adjusted to include approximately 261 acres of

			 land identified as the Proposed Park Additions, as generally

			 depicted on the map.

			(b)Future

			 AcquisitionsThe Secretary may acquire approximately 70 acres of

			 land and interests in land outside the boundary of the historic site identified

			 as 53–1–17.2 and 53–1-19.111, which are the

			 Columbia County, New York, tax map numbers for those lands, as generally

			 depicted on the map.

			(c)Lands for

			 Administrative PurposesIn order to preserve the historic site’s

			 resources and scenic values, the Secretary may acquire land or interests in

			 land outside the boundary of the historic site necessary for administrative,

			 maintenance, curatorial, or other park purposes.

			(d)Acquisition

			 AuthorityThe Secretary may acquire the lands and interests in

			 lands referred to this section from a willing seller by donation, purchase with

			 donated or appropriated funds, or exchange.

			(e)Revision of

			 BoundaryUpon acquisition of any land referred to in subsections

			 (b) and (c), the boundary of the historic site shall be revised to include the

			 acquired land.

			(f)Availability of

			 MapThe map shall be on file and available for public inspection

			 in the appropriate offices of the National Park Service.

			(g)AdministrationLand

			 acquired for the historic site by this section shall be administered as part of

			 the historic site in accordance with applicable laws and regulations.

			5.Authorization of

			 AppropriationThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act.

		

